El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
El apelante, en su alegato adicional, expresa que la parte esencial de la acusación está contenida en las siguientes pa-labras :
*630“Que en o por la fecha ya indicada (septiembre de 1920) dicho acusado, Femando Torres, en el distrito judicial de San Juan, Puerto Rico, ilegal y fraudulentamente sustrajo y aplicó en su pro-pio beneficio la suma de $300.00, cuyo dinero pertenecía a El Pueblo de Puerto Rico, y habiendo sido cobrada por el acusado de la corporación Behn Brothers, Inc., bajo la autoridad que le había sido conferida por el tesorero de dicha Junta.”
Las palabras hubieran podido ser seleccionadas más cui-dadosamente, pero ellas muestran, en un modo que ningún hombre de inteligencia hubiera dejado de entender, que el acusado había cobrado una suma de dinero de los hermanos Behn por virtud de la autoridad conferídale por El Pueblo de Puerto-Rico-: La naturaleza de esta autoridad había sido descrita previamente en la acusación. Por tanto, no tene-mos duda alguna de que la agencia o fideicomiso fué des-crito suficientemente. Asimismo que allá para el día 20 de septiembre el acusado se encontraba en la posesión legal de dinero perteneciente al Pueblo de Puerto Rico cobrado por él.
Sentadas las premisas de la agencia y la posesión legal como existentes en cierta fecha, sólo queda la cuestión de si en la acusación se ha descrito una malversación suficiente. Aquí creemos que las palabras para describir tal malversa-ción fueron expresadas poco hábilmente, pero no tenemos ninguna duda de que ellas notificaron suficientemente al acu-sado de que a él se le imputaba el hecho de haber aplicado en su propio beneficio dinero perteneciente al Pueblo de Puerto Rico. Las palabras son “sustrajo” y “aplicó en su propio beneficio.” Habiéndosele dicho al acusado que se le imputó el hecho de estar en posesión de dinero perteneciente al Pueblo de Puerto Rico, la acusación también le dice que lo aplicó en su propio beneficio. La palabra “sustrajo,” aun-que generalmente significa tomar de otra persona, puede fá-cilmente, en el lenguaje familiar, ser entendida en el sentido de que significa tomar en cualquier forma. “En su propio beneficio” son palabras de carácter muy informativo. Por *631tanto, creemos que es innecesario el disentir las semejanzas o diferencias entre el caso de Kent (10 D.P.R. 343) y el de Page (116 Cal. 386), annqne nos inclinamos a sostener el primero.
También asumiremos el riesgo de resolver que aun cuando una acusación sea vaga o nada expresa en cuanto a la fecha exacta en la cual ql acusado entró en posesión del dinero, tal acusación es suficiente en cuanto a que era en una fecha anterior a la malversación, como se desprende de la última parte de la acusación, especialmente a falta de una alegación de prescripción.
Creemos que la corte inferior explicó cuidadosamente al jurado la diferencia entre el delito de hurto y el de abuso de confianza y convenimos con el fiscal en que las instruc-ciones deben ser consideradas en su totalidad.
El tercero y quinto señalamientos de error están trata-dos en la discusión anterior.
El cuarto señalamiento se refiere a la jurisdicción por razón de la acusación. En ella se alegaba que los actos fueron cometidos dentro del distrito judicial de San Juan sin determinar el sitio en particular en el distrito. Sin embargo, todo lo que la ley requería era que se describiesen los actos como ocurridos dentro del distrito judicial.

Bebe confirmarse la sentencia apelada.